Citation Nr: 0121922	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied basic eligibility to VA 
benefits due to a lack of qualifying service.  A notice of 
disagreement was received in December 1998, a statement of 
the case was issued in October 1999, and a substantive appeal 
was received in October 1999.  A personal hearing before an 
RO hearing officer was held in December 1999, and the 
appellant later testified at a Board hearing at the RO in 
June 2001.  


FINDING OF FACT

The appellant did not serve in the active military, naval or 
air service of the United States.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 106, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.7 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
extensive employment records from the contractor, a 
certification from the U.S. Navy, and hearing testimony.  
Significantly, the appellant has not submitted any additional 
evidence, although the record was left open following the 
June 2001 hearing to allow such.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the appellant's appeal.  

Further, the appellant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to basic eligibility to VA benefits.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and other communications 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The term "veteran" refers to a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  Certain individuals 
and groups are also considered to have performed active 
military service, although they may not have served directly 
in the U.S. military.  38 U.S.C.A. § 106; 38 C.F.R. § 3.7.  
The listed individuals and groups include civilian employees 
of a number of private contractors, such as crews of certain 
airlines.  However, the company the appellant worked for, the 
Frederick Snare Corporation, is not listed. 

It is undisputed that the appellant worked in the Panama 
Canal Zone during a period of war.  38 C.F.R. § 3.2.  The 
value of his work to the war effort is similarly not in 
dispute.  However, there is no evidence of record showing 
that he had service as a member of the military.  An official 
request for verification of his service resulted in a 
negative response.  

At his two personal hearings, the appellant and his daughter 
contended that his duties were actually performed for the 
Navy, as he wore a uniform, was subject to discipline under 
military regulations, and held a Navy-issued identification 
card.  They specifically cited a recruitment trip to Cuba.  
However, the Navy has certified that it could not identify 
any separation documents for the appellant, and a review of 
the appellant's employment records reveals that he was on the 
payroll of the Frederick Snare Corporation.  Evidence of 
record shows that his examination on employment was provided 
by that company, and his transportation to Panama was 
apparently funded by the company.  Further, when his 
identification card was replaced, there is no indication that 
such was issued by the Navy; instead an "administrative 
bureau" was responsible.  

Because the appellant does not fall within any of the groups 
identified in 38 C.F.R. § 3.7, and hence has no qualifying 
active service in the military, the Board concludes that 
entitlement to basic eligibility for VA benefits has not been 
established.

Finally, in making this determination, the Board has 
considered the provisions 38 U.S.C.A. § 5107, but there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

